Citation Nr: 1706147	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  11-30 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to exposure to herbicides.

2. Entitlement to service connection for hypertension, to include as due to diabetes mellitus type II (DM) or exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from September 1966 to September 1970.  For his service, he was awarded the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was previously before the Board in June 2014, at which time the Board remanded the issues currently on appeal for additional development.  The case has now been returned to the Board for further appellate action. 


FINDINGS OF FACT

1. COPD is not etiologically related to the Veteran's active service and is not a disability presumed to be related to exposure to herbicides.

2. Hypertension is not etiologically related to the Veteran's active service, was not present to a compensable degree within one year of separation from active service, is not a disability presumed to be related to exposure to herbicides, and was not caused or permanently worsened by service-connected DM.


CONCLUSIONS OF LAW

1. COPD was not incurred in or aggravated by active service, and the incurrence or aggravation of COPD during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 

2. Hypertension was not incurred in or aggravated by active service, the incurrence or aggravation of hypertension during active service may not be presumed, and hypertension is not proximately due to or aggravated by service-connected DM.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds the Veteran was provided adequate notice in response to the claims.  The record shows that the Veteran was mailed a letter in June 2010, advising what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.

The Board also finds the Veteran has been provided adequate assistance in response to the claims.  The Veteran's service treatment records (STRs) are of record.  VA and private treatment records have been obtained.  The Veteran has been provided appropriate VA examinations, and all examinations are currently of record.  In particular, the April 2009 rating decision referenced a December 2008 VA examination with opinion that was not associated with the file.  In the June 2014 remand, the Board directed that the 2008 VA examination be associated with the file.  A review of the record shows that the requested 2008 VA examination is currently part of the evidence of record.

In addition, at the time of the June 2014 remand, it appeared from the record that the Veteran may have been receiving Social Security Administration (SSA) benefits.  The record did not reflect that SSA records had been requested or obtained.  Therefore, the Board directed that all existing SSA records be obtained.  The record now reflects that VA has made all reasonable efforts to obtain or to assist in obtaining the Veteran's SSA records.  The VA has been informed, by letter dated September 2, 2016, that the records have been destroyed.  A copy of this notification from SSA has been associated with the file.  Neither the Veteran nor his representative has identified any additional outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served for at least 90 days during a period of war and manifests hypertension to a degree of 10 percent within one year from the date of termination of that service, hypertension shall be presumed to have been incurred in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

The disease entity for which service connection is sought must be chronic and not acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases set forth in 38 C.F.R. § 3.309(a), continuity of symptoms is required when the condition noted in service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If a Veteran was exposed to an herbicide agent during active service and manifests certain disabilities to a compensable degree any time after such service, those disabilities will be service connected even though there is no record of such disease in service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are satisfied. 38 C.F.R. §§ 3.307(a)(6), 3.309(e). However, neither COPD nor hypertension are disabilities presumed to be related to exposure to herbicides.

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310(a) (2016).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also service-connected. 38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence on an issue material to a determination.  VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. §5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

Entitlement to Service Connection for COPD

The Veteran asserts that his COPD is due to his active service, to include his exposure to herbicides.  Specifically, the Veteran, and his former spouse, have reported that the Veteran first experienced trouble breathing upon his return from serving in the Republic of Vietnam.  

STRs are silent for complaints of, or treatment for COPD, or symptoms that could be associated with a diagnosis of COPD, while the Veteran was in active service.  In September 1970, the Veteran was afforded a separation examination.  At that time, the Veteran's lungs and chest were noted to be clinically normal upon physical examination and there is no other indication from the examination report that the Veteran had symptoms of a lung disability at the time of his separation from active service.  

A review of the post-service medical evidence of record shows that the Veteran receives treatment at the VA Medical Center for various disabilities, to include COPD.  VA Medical Center treatment notes show that the Veteran has a long history of tobacco use and has been reported to have a 100-pack year history.  At an August 2008 visit to his VA Medical Center treatment provider, it was noted that the Veteran probably had COPD as a result of tobacco use.  There is no indication from the VA Medical Center treatment notes of record that the Veteran's COPD is related to his active service, to include his exposure to herbicides therein.   

In July 2014, the Veteran was afforded a VA respiratory examination. At that time, the Veteran reported that he has experienced problems breathing upon exertion for the prior 4 - 5 years, nearly 40 years following his separation from active service.  He further reported that he experienced an occasional cough.  It was noted that the Veteran had continued his tobacco usage.  The VA examiner confirmed the diagnosis of COPD.  The examiner opined that it was less likely as not that the Veteran's COPD was due to the Veteran's active service.  In this regard, the examiner noted that there was no record of treatment in service for COPD and the medical literature did not support a relationship between herbicide exposure and active service.  

The July 2014 VA examination and opinion report is adequate as the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided thorough supporting rationale for the conclusion reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board notes that there are no medical opinions of record to the contrary.  Therefore, the July 2014 VA examination and opinion report is the most probative evidence of record.

With regard to the lay statements of record from the Veteran and his former spouse, while they are competent to report about what happened in service and observable symptomatology, they are not competent to link the Veteran's current diagnosis of COPD to his active service or to make a finding that his COPD was caused by exposure to herbicides.   Opinions and findings of that nature require medical expertise and are outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran, and his former spouse, are not competent to provide an etiology opinion in this case.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for COPD, to include as due to exposure to herbicides, is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to Service Connection for Hypertension

The Veteran asserts that his hypertension is due to either his active service, to include his exposure to herbicides; or alternatively, that his hypertension is due to his service connected DM.  

STRs are silent for complaints of, treatment for, or blood pressure readings consistent with a diagnosis of hypertension while the Veteran was in active service.  At his September 1970 separation examination, the Veteran's heart and vascular system were noted to be clinically normal upon physical examination.  Further, the Veteran's separation examination blood pressure reading was 110/72 and there is no indication from the record that the Veteran was considered to have a problem with high blood pressure during service.  

A review of the post-service medical evidence of record shows that the Veteran receives treatment at the VA Medical Center for various disabilities, to include hypertension.  However, there is no indication from the treatment notes of record that the Veteran was diagnosed with hypertension within one year of his separation from active service, that his hypertension has been in any way linked to his active service, or that his hypertension was caused or chronically worsened by his service-connected DM.

In December 2008, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he was diagnosed with hypertension in August 2008 and that he was maintained on medication for treatment.  The examiner confirmed the diagnosis of hypertension.  The examiner opined that the Veteran's hypertension was not secondary to his service-connected DM.  In this regard, the examiner noted that the Veteran had normal renal functioning and was diagnosed with hypertension and DM at the same time in August 2008.  

In July 2014, the Veteran was afforded another VA examination.  At that time, the examiner again confirmed the diagnosis of hypertension.  The examiner opined that it was less likely as not that the Veteran's hypertension was caused or aggravated by his service-connected DM.  In this regard, the examiner noted that while DM can cause hypertension, such a circumstance would be accompanied by kidney failure.  The examiner noted that in this case, the Veteran's kidney functioning was normal, and so, there was no causation or aggravation.  The examiner also opined that the Veteran's hypertension was less likely as not related to his active service, to include exposure to herbicides sustained therein.  In this regard, the examiner noted that the Veteran did not receive treatment for hypertension while in active service.  Further, the examiner noted that there was no medical literature, or evidence in this case, which supported a causal or aggravating relationship between herbicide exposure and hypertension.     

The December 2008 and July 2014 VA examination and opinion reports are adequate, when read in conjunction with one another, as the examiners thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided thorough supporting rationale for the conclusion reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board notes that there are no medical opinions to the contrary of record.  Therefore, the December 2008 and July 2014 opinions are the most probative evidence of record.

In a July 2010 statement, the Veteran's ex-wife reported that after the Veteran's return from the Republic of Vietnam, she believed that he had high blood pressure because he got upset more easily.  While the Veteran, and his former spouse, are competent to report about what happened in service and observable symptomatology, they are not competent to link his current diagnosis of hypertension to his active service, make a finding that his hypertension was caused by exposure to herbicides, or make a finding that his hypertension was caused or chronically worsened by his service-connected DM.   Opinions and findings of that nature require medical expertise and are outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran, and his former spouse, are not competent to provide an etiology opinion in this case.

Also, as discussed above, there is no indication from the record that the Veteran was diagnosed with hypertension or that hypertension was shown within one year of separation from active service.  Therefore, presumptive service connection is not applicable.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for hypertension is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  






ORDER

Entitlement to service connection for COPD is denied.

Entitlement to service connection for hypertension is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


